ORIGINAL
                                                                                            12/13/2022


          IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: PR 22-0005


                                       PR 22-0005

                                                                          DEC 13 2912
                                                                       Bovv .--:11
                                                                  C:       •            ,url
 IN RE THE MOTION OF JESSE O. FRANKLIN IV                                        () ,

 FOR ADMISSION TO THE BAR OF THE STATE                                 ORDER
 OF MONTANA




      Jesse O. Franklin IV has filed a motion for admission to the Bar of the State of
Montana pursuant to Rule V of the Rules for Admission, Admission on Motion. The Bar
Admissions Administrator of the State Bar of Montana has informed the Court that the
Commission on Character and Fitness has certified that Franklin has provided the
necessary documentation and has satisfied the requirements prerequisite to admission on
motion under Rule V. Therefore,
      IT IS HEREBY ORDERED that upon payment of any application fees and
completion of any other processing requirements as set forth by the Bar Admissions
Administrator, Jesse O. Franklin IV may be sworn in to the practice of law in the State of
Montana. Arrangements for swearing in may be made by contacting the office of the Clerk
of the Montana Supreme Court.
      The Clerk is directed to provide copies of this order to Petitioner and to the State
Bar of Montana.       _.y\s_
      DATED this)              of December, 2022.